FROM BELKNAP CIRCUIT COURT.
Elbridge G. Varrell, one of the heirs of the intestate, undertook to appeal from the allowance by the commissioner of the claim of Eunice B. Varrell against said estate. This he might do by filing his petition to the judge in the probate office within thirty days after the acceptance of the report, first filing a bond in the probate office, to the satisfaction of the judge, conditioned to indemnify the estate from any cost or damage that might accrue in the prosecution of his appeal. By a further provision of the statute, if the creditor or his agent or attorney is not present to take notice of the appeal, the judge shall order notice thereof to be given to the creditor. The creditor, upon being notified of the appeal, is required to file his declaration within thirty days thereafter, and serve a copy thereof upon the administrator, and enter his action at the next trial term of the supreme court (now circuit court), and produce attested copies of the petition, declaration, order of notice, and evidence of compliance with such order. Gen. Stats., ch. 181, secs. 1-5.
By the case sent up, it appears that when the appellant took an appeal by filing his petition in the probate court, notice thereof was ordered to be given to the administrator fourteen days before the next term of the circuit court. Whether that was necessary it is not material to inquire. But the statute does require that notice of the appeal should be given to the creditor, unless she or her agent or attorney was present to take notice thereof. If she or her agent or attorney was present, the records of the probate court would or should show it. Unless that fact is made to appear from the copies sent up, or unless the fact is admitted, there is nothing from which we can assume that the fact was so. Unless, then, notice of the appeal was given to the creditor, how would she know that an appeal from the allowance of her claim had been taken? It is entirely clear that she cannot be required to file her declaration, nor enter her action in the circuit court, in the absence of any notice that the allowance of her claim had been appealed from. It would be contrary to every idea of justice to visit upon the creditor the penalty of having his claim forever barred for neglect to file his declaration and enter his action, where no steps had been taken to notify him that an appeal had been claimed. Our laws are not open to any such reproach.
At the term of the circuit court, when the creditor should have entered her action provided she had had due notice of the appeal, counsel, who had a general retainer from her, discovering upon the docket the entry purporting to be of an action in favor of Elbridge G. Varrell v. Eunice B. Varrell, entered their names upon the docket for her, to protect her rights. But there can be no pretence that such appearance is a waiver of notice by her of the appeal, or would give the court jurisdiction of her in the matter of the appeal. The heir has undertaken to enter the action in the circuit court, but has wholly failed. There is no cause of action in his favor against her, or in her favor against him, growing out of or in any way connected with her claim against the estate of the deceased. The appellant is permitted to defend against a *Page 210 
claim from which he appeals, first filing a bond to indemnify the estate against loss or damage; but he must defend in the name of the administrator, and not in his own name. The proper entry would be in the name of the creditor, as plaintiff against the administrator as defendant.
For the reason, then, that no notice of the appeal was served upon the creditor, and because neither she nor her agents or attorneys had any notice of the appeal, the motion to dismiss should be granted. There is in fact no action whatever in the circuit court between these parties, and no pretence that either has any cause of action against the other.
CUSHING, C. J., and LADD, J., concurred.
Exceptions sustained.